DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 recites “an inlet port fluidly connected to the piston chamber, and wherein a pressure within the piston chamber initially builds at a minimum pressure-building diameter which is indicative of a radial distance from the shaft to a location within the inlet port at which pressure initially builds, and the minimum pressure-building diameter is radially closer to the shaft than the lower boundary wall of the piston 
Claim 17 is not enablement for the same reasons as claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a substantial distance.” The term “substantial is a matter of degree. There is no definition or range limit for this phrase in the specification. As such, it is unclear how large of a distance may or may not constitute a substantial distance.
Claim 7 recites “an inlet port fluidly connected to the piston chamber, and wherein a pressure within the piston chamber initially builds at a minimum pressure-building diameter which is indicative of a radial distance from the shaft to a location 
Claim 9 recites “wherein the at least one coil spring comprises a coil strength for increasing a capacity of the clutch pack at 0 revolutions per minute (rpm).”  It is unclear how the strength of the coil spring is to be determined in order to satisfy this increasing feature.  Is the presence of the coil spring alone sufficient to increase the capacity of the clutch pack? Additionally, what it he increasing in reference to?
Claim 11 is indefinite for the same reasons as claim 1.
Claim 17 is indefinite for the same reasons as claim 7.
Claim 19 is indefinite for the same reasons as claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobemoto et al. (JP 2006342819; hereinafter “Nobemoto”).

Claim 1
Nobemoto discloses a clutch assembly capable of being used in a transmission of an agricultural work vehicle, comprising (see FIG. 1):
a housing (10);
a clutch pack (12, 13) located within the housing (10);
a piston chamber (14) located within the housing and comprising a lower boundary wall (innermost boundary of 14; also the upper limit of port 10a) and an upper boundary wall (outermost boundary of chamber 14; also inner surface of part of housing 10);
a piston (15) located within and slidable relative to the piston chamber (14), and the piston (15) being operably connected to the clutch pack (12, 13) for engaging and disengaging the clutch pack (12, 13); and
a balance chamber (16) located within the housing (10) and comprising a lower boundary wall (innermost boundary of 16; also outermost limit of port supplying fluid to 16) and an upper boundary wall (outermost boundary of 16; also an inner surface of part of 15), and the lower boundary wall of the balance chamber and the lower boundary wall of the piston chamber being radially separated from one another by a substantial distance (see annotated FIG. 1 below, referring to a “Distance”).
[AltContent: textbox (Distance)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    407
    392
    media_image1.png
    Greyscale

Claim 2
Nobemoto discloses wherein the piston chamber (14) and the balance chamber (16) are configured for being filled with a fluid, and the balance chamber (16) is configured for providing a balance force for counteracting a centrifugal force acting within the piston chamber (see FIG. 1 as one skilled in the art would understand the function of the balance chamber; see also paragraph [0028]).

Claim 5
Nobemoto discloses a shaft (3), about which the piston (15) is centered upon, at least one biasing member (17b) coaxial with the shaft (3), and a shield (leftmost portion of 17 in FIG. 1) sealably connected in between the piston (15) and the shaft (3) and configured for shielding the at least one biasing member (17b).
Claim 6
Nobemoto discloses wherein the balance chamber (16) is bounded by the shaft (3) and the shield (leftmost portion of 17) such that an outer diameter of the shaft (3) defines the lower boundary wall of the balance chamber (16) (see FIG. 1).

Claim 7
Nobemoto discloses an inlet port (10a) fluidly connected to the piston chamber (14), and wherein a pressure within the piston chamber initially builds at a minimum pressure-building diameter  (anywhere inside the inlet port through which fluid must necessarily build before entering the piston chamber) which is indicative of a radial distance from the shaft (3) to a location within the inlet port (10a) at which pressure initially builds, and the minimum pressure-building diameter is radially closer to the shaft (10a) than the lower boundary wall of the piston chamber since the entirety of the inlet port is inward of the entirety of the lower boundary wall.

Claim 8
Nobemoto discloses wherein the at least one biasing member (17b) is in the form of at least one coil spring (see FIG. 1).

Claim 9
Nobemoto discloses wherein the at least one coil spring (17b) comprises a coil strength for increasing a capacity of the clutch pack at 0 revolutions per minute (rpm) since the structure of Nobemoto is the same as the present application and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobemoto in view of Fuehrer et al. (US 4,741,422; hereinafter “Fuehrer”).

Claim 3
Nobemoto does not disclose explicitly (nor clearly implies) wherein the balance force is at least 80 percent of the centrifugal force acting within the piston chamber. However, Fuehrer discloses that the piston can be 100% balanced but that the percentage of the piston force that is balanced should be significantly great that clutch drift will not occur during disengagement (see column 5, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date to have optimized the balance chamber in Nobemoto so that the balance chamber force was at least 80% of the centrifugal force of the piston chamber since the prior art recognizes this variable as a result- effective variable (i.e., a sufficiently high percentage will avoid 

Claim 4
Nobemoto does not disclose explicitly (nor clearly implies) wherein the balance force is one of equal to and greater than the centrifugal force acting within the piston chamber. However, Fuehrer discloses that the piston can be 100% balanced but that the percentage of the piston force that is balanced should be significantly great that clutch drift will not occur during disengagement (see column 5, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date to have optimized the balance chamber in Nobemoto so that the balance force is equal to the centrifugal force of the piston chamber, e.g., at 100%, since the prior art recognizes this variable as a result- effective variable (i.e., a sufficiently high percentage will avoid clutch drift) and since obviousness exists where the claimed range overlaps with the prior art range (see MPEP 2144.05) which is present here. Furthermore, it would have been obvious to have provided this range in order to avoid clutch drift.

Claims 11, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobemoto in view of Sparks (US 2018/0112726).

Claim 11
Nobemoto discloses a vehicle, comprising:
a transmission (see e.g., Abstract) comprising at least one clutch assembly, the at least one clutch assembly comprising:
a housing (10);
a clutch pack (12, 13) located within the housing (10);
a piston chamber (14) located within the housing and comprising a lower boundary wall (innermost boundary of 14; also the upper limit of port 10a) and an upper boundary wall (outermost boundary of chamber 14; also inner surface of part of housing 10);
a piston (15) located within and slidable relative to the piston chamber (14), and the piston (15) being operably connected to the clutch pack (12, 13) for engaging and disengaging the clutch pack (12, 13); and
a balance chamber (16) located within the housing (10) and comprising a lower boundary wall (innermost boundary of 16; also outermost limit of port supplying fluid to 16) and an upper boundary wall (outermost boundary of 16; also an inner surface of part of 15), and the lower boundary wall of the balance chamber and the lower boundary wall of the piston chamber being radially separated from one another by a substantial distance (see annotated FIG. 1 below, referring to a “Distance”).
Nobemoto does not disclose that the vehicle is an agricultural work vehicle. However, Sparks discloses a fluid operated friction clutch pack (78) (see FIG. 3A) in a transmission (56) supported by a chassis (21) is within an agricultural work vehicle or other type of vehicle (see paragraph [0026]). It would have been obvious to one having 

Claim 12
Nobemoto discloses wherein the piston chamber (14) and the balance chamber (16) are configured for being filled with a fluid, and the balance chamber (16) is configured for providing a balance force for counteracting a centrifugal force acting within the piston chamber (see FIG. 1 as one skilled in the art would understand the function of the balance chamber; see also paragraph [0028]).

Claim 15
Nobemoto discloses a shaft (3), about which the piston (15) is centered upon, at least one biasing member (17b) coaxial with the shaft (3), and a shield (leftmost portion of 17 in FIG. 1) sealably connected in between the piston (15) and the shaft (3) and configured for shielding the at least one biasing member (17b).

Claim 16
Nobemoto discloses wherein the balance chamber (16) is bounded by the shaft (3) and the shield (leftmost portion of 17) such that an outer diameter of the shaft (3) defines the lower boundary wall of the balance chamber (16) (see FIG. 1).

Claim 17
Nobemoto discloses an inlet port (10a) fluidly connected to the piston chamber (14), and wherein a pressure within the piston chamber initially builds at a minimum pressure-building diameter  (anywhere inside the inlet port through which fluid must necessarily build before entering the piston chamber) which is indicative of a radial distance from the shaft (3) to a location within the inlet port (10a) at which pressure initially builds, and the minimum pressure-building diameter is radially closer to the shaft (10a) than the lower boundary wall of the piston chamber since the entirety of the inlet port is inward of the entirety of the lower boundary wall.

Claim 18
Nobemoto discloses wherein the at least one biasing member (17b) is in the form of at least one coil spring (see FIG. 1).

Claim 19
Nobemoto discloses wherein the at least one coil spring (17b) comprises a coil strength for increasing a capacity of the clutch pack at 0 revolutions per minute (rpm) since the structure of Nobemoto is the same as the present application and the combination of a coil spring and balance would allow for an increased clutch capacity relative to using the same fluid apply pressure with the same clutch pack (see MPEP 2112(III)(V)).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobemoto in view of Sparks as set forth in the rejection of claim 11 and further in view of Fuehrer.

Claim 13
Nobemoto does not disclose explicitly (nor clearly implies) wherein the balance force is at least 80 percent of the centrifugal force acting within the piston chamber. However, Fuehrer discloses that the piston can be 100% balanced but that the percentage of the piston force that is balanced should be significantly great that clutch drift will not occur during disengagement (see column 5, lines 1-10). It would have been obvious to one having ordinary skill in the art before the effective filing date to have optimized the balance chamber in Nobemoto so that the balance chamber force was at least 80% of the centrifugal force of the piston chamber since the prior art recognizes this variable as a result- effective variable (i.e., a sufficiently high percentage will avoid clutch drift) and since obviousness exists where the claimed range overlaps with the prior art range (see MPEP 2144.05) which is present here. Furthermore, it would have been obvious to have provided this range in order to avoid clutch drift.

Claim 14
Nobemoto does not disclose explicitly (nor clearly implies) wherein the balance force is one of equal to and greater than the centrifugal force acting within the piston chamber. However, Fuehrer discloses that the piston can be 100% balanced but that the percentage of the piston force that is balanced should be significantly great that .

Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to each of claims 10 and 20, the prior art does not disclose or render obvious a clutch assembly comprising the combination of features “wherein the lower boundary wall of the balance chamber and the lower boundary wall of the piston chamber are radially separated from one another by at least 20 mm (0.78 inches)” or agricultural vehicle comprising a clutch comprising this same feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0072647 discloses a balance chamber and piston chamber that have radially spaced inner boundary walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659